Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the filing of 7-7-2022. Claims 1-8 and 10-20 are pending and have been considered below:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (“Brown” 20150186155 A1) in view of Kozloski et al. (“Kozloski” 20140067729 A1).
Claim 1: Brown discloses a computer-implemented method, comprising: identifying one or more communication capabilities and a plurality of communication term versions of a cognitive interface (Paragraph 24; virtual assistants with language models (communication terms)); 
selecting a first communication term version from the plurality of communication term versions (Paragraphs 28 and 110) 
based on the determined probabilities of the communication term versions and the desired outcome (Paragraph 52-53 and 141-142; desired outcome to provide terms about sports); 
Brown may not explicitly disclose wherein the communication term versions each comprise one or more specified features usable during an interaction using the cognitive interface; 
determining a probability of a particular user emotional reaction for each communication term version; 
determining a desired emotional outcome of an interaction between a user and the cognitive interface; 
creating an interaction between the user and the cognitive interface using the selected first communication term version; and sending the interaction to a communication device associated with the user;
Brown does however attempt to determine a reaction and outcome through the interface (Paragraphs 107, 110 and 179; trained and learned models). 
Kozloski is provided because it discloses a cognitive interface/cognitive digital assistant (Paragraph 12) that uses probabilistic models to determine a confidence level from which a suggestion maybe made (correct suggestion is a desired outcome), the system further determines possible reaction such as annoyance for suggestions (Paragraphs 13-15). Kozloski provides specified features/actions such as speech, visual, suggestions or reminders (Paragraph 19 and 33). Further the learned model determines an appropriateness for an action in regards to a user’s response/feedback (Paragraph 30) the model determines if an action will provide a desired responses/outcome and initiates the action (Paragraphs 14, 24-33 and 55).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to use a known technique on a device ready for improvement and provide models that use probabilistic functionality to determine an emotional reaction/feedback to supplement the learned models of Brown. One would have been motivated to provide the functionality as an enhancement to the system’s analysis capabilities.  
Claim 2: Brown and Kozloski disclose a computer-implemented method of claim 1, further comprising: receiving feedback of a reaction of the user to the interaction; and modifying the probability of the first communication term version based on the received feedback (Brown: Paragraph 179; determines a switch based on feedback and Kozloski: Paragraphs 13-15 and 30-31; modify probabilistic model). 
Claim 3: Brown and Kozloski disclose a computer-implemented method of claim 2, wherein the feedback includes at least one of audio or video feedback indicative of a reaction of the user to the interaction (Brown: Paragraphs 35, 101 and 115 and Kozloski: Paragraph 14; annoyance). 
Claim 4: Brown and Kozloski disclose a computer-implemented method of claim 2, wherein the feedback includes at least one of a facial reaction, a gesture, or a voice inflection of the user (Brown: Paragraphs 101, 115 and 179; switching of the assistant is a gesture and Kozloski: Paragraph 38; stutter reaction). 
Claim 5: Brown and Kozloski disclose a computer-implemented method of claim 2, wherein the feedback includes an emotion change of the user in response to the interaction (Brown: Paragraph 202-203 and Kozloski: Paragraphs 13-15; annoying user). 
Claim 6: Brown and Kozloski disclose a computer-implemented method of claim 1, further comprising: receiving feedback of a reaction of the user to the interaction; and changing an outcome associated with the first communication term version based on the received feedback (Brown: Paragraphs 99-100, 179 and 202-203; change assistant provided based on feedback and Kozloski: Paragraphs 13-15 and 30-31; feedback/modify probabilistic model). 
Claim 7: Brown and Kozloski disclose a computer-implemented method of claim 1, wherein a communication term version in the plurality of communication term versions comprises at least one text term or text feature (Brown: Paragraphs 99-100 and 202-203 and Kozloski: Paragraphs 37, 46 and 53; textual change). 
Claim 8: Brown and Kozloski disclose a computer-implemented method of claim 7, wherein the text feature comprises one or more of text acronyms, similes, symbols, or images (Brown: Paragraphs 99-100 and 202-203 and Kozloski: Paragraphs 37, 46 and 53; visuals). 
Claim 10: Brown and Kozloski disclose a computer-implemented method of claim 1, wherein a communication term version in the plurality of communication term versions comprises at least one of audio media or video media (Brown: Paragraphs 202-203; audio output and Kozloski: Paragraphs 37, 46 and 53; audio/visuals). 
Claims 11 and 19 are similar in scope to claim 1 and therefore rejected under the same rationale.  
Claims 12 and 20 are similar in scope to claim 2 and therefore rejected under the same rationale.  
Claim 13 is similar in scope to claim 3 and therefore rejected under the same rationale.  
Claim 14 is similar in scope to claim 4 and therefore rejected under the same rationale.  
Claim 15 is similar in scope to claim 5 and therefore rejected under the same rationale.  
Claim 16 is similar in scope to claim 6 and therefore rejected under the same rationale.  
Claim 17: Brown and Kozloski disclose a computer usable program product of claim 11, wherein the computer usable code is stored in a computer readable storage device in a data processing system, and wherein the computer usable code is transferred over a network from a remote data processing system (Brown: Paragraph 31 and 40; remote access). 
Claim 18: Brown and Kozloski disclose a computer usable program product of claim 11, wherein the computer usable code is stored in a computer readable storage device in a server data processing system, and wherein the computer usable code is downloaded over a network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system (Brown: Paragraph 169; download from server). 
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. With further consideration of Kozloski it is believed that specified features/actions such as speech output, visual output, suggestions or reminders are employed (Paragraph 19 and 33). Further a learned model determines an appropriateness for an action in regards to a user’s emotional response/feedback (Paragraphs 14 (i.e. annoyance) and 30).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Wood et al. (20170269975) [0041]


Applicant's amendments necessitated the new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERROD L KEATON whose telephone number is (571)270-1697.  The examiner can normally be reached on MONDAY -FRIDAY 9:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHERROD L KEATON/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        
 10-3-2022